DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 9/1/2021 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashbeck (US 4541117).
Ashbeck discloses a reusable container comprising: a pouch portion (10) including a includes a proximate end having an opening (14) and a sealed distal end (12), a first sidewall (11) and a second sidewall (13), a bottom sidewall (12), an interior cavity (see Fig. 1) and sealing mechanism (16/17); and a slide lock portion (18) configured to seal the sealing mechanism of the pouch portion (see Fig. 3).  
Ashbeck further discloses the sealing mechanism is located on the proximate end having an opening (see Fig. 1); having at least a first channel on the proximate end (see Fig. 3, space between unnumbered nub on 23 and 16/17); the slide lock has a slot configured to slide along the first channel to apply a compressive force to seal the proximate end of the pouch portion in an engaged position (see Fig. 3); an aperture a corner of the proximate end of the pouch (see Figs. 1, 2, 5; numbered cutout below 28); the proximate end of the pouch further comprises a sealing mechanism (see Fig. 1); the sealing mechanism includes a groove member on a first sidewall of the proximate end and a track member on the second side wall of the proximate end, wherein the groove member is configured to interface with the track member when the slide lock is in the engaged position (see Fig. 3); the sealing mechanism further includes one or more sealing members (16/17); the sealing members are generally perpendicular to the interior sidewall of the proximate end of the pouch (see Fig. 3); a first sealing member is located above the groove member or track member (see Fig. 3); a second sealing member is located below the groove member or track member (see Fig., 3; body of 23); .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashbeck (US 4541117).
Ashbeck discloses all limitations of the claim(s) as detailed above except does not expressly disclose the volume indicia as claimed.
It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.
The Examiner asserts that the Ashbeck assembly is the same structure claimed by applicant and the sole difference is in the content of printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., indicia 
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made provide the Ashbeck assembly with indicia of volume contained within the assembly on the side of the assembly.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashbeck (US 4541117)  as applied to claim 10 above, and further in view of Slansky (US 2011/0038564).
Ashbeck discloses all limitations of the claim(s) as detailed above except does not expressly disclose the concave bottom wall or silicone material as claimed.
However, Slansky teaches constructing a bag the bottom wall is generally concave when in a stored position and configured to allow the pouch to expand the interior cavity when filled with a liquid and retract when empty (para 0034) out of a silicone material (para 0011, 0012) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add a concave bottom wall as taught by Slansky to the container taught by Ashbeck, in order to allow the pouch to fit inside another container such as a baby’s bottle as taught by Slansky (para 0034).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
September 13, 2021